            Case 3:19-cv-00200-JR          Document 1    Filed 02/08/19     Page 1 of 5




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jessica M. Lancaster, OSB No. 134151
Email: jessica.lancaster@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison Street, Suite 415
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendants Matthew Scott Jacobs and
       Franklin United, Inc.




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


MARIT HAMMICK,                                                            Case No. 3:19-cv-00200
                              Plaintiff,

       v.                                            DEFENDANTS’ NOTICE OF
                                                     REMOVAL
MATTHEW SCOTT JACOBS and
FRANKLIN UNITED, INC., an Idaho                      JURY TRIAL DEMANDED
corporation,

                              Defendant.


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1441, § 1446, and § 1332(a),

Defendants Matthew Scott Jacobs and Franklin United, Inc. (“Defendants”) remove this action

from the Circuit Court of the State of Oregon for the County of Multnomah to the United States

District Court for the District of Oregon, Portland Division.

///

 Page 1     DEFENDANTS’ NOTICE OF REMOVAL
            Case 3:19-cv-00200-JR       Document 1        Filed 02/08/19     Page 2 of 5




                                      RELEVANT FACTS

       On January 23, 2019, Plaintiff served Defendants with a Summons and Complaint

captioned Marit Hammick vs. Matthew Scott Jacobs and Franklin United, Inc. Case No.

19CV02046, filed in the Circuit Court for the State of Oregon for the County of Multnomah. See

Declaration of Jessica Lancaster (“Lancaster Decl.”), ¶2. Copies of the Summons and Complaint

are attached hereto as Exhibits A and B, respectively. Id. These documents, taken together,

constitute all process, pleadings, and orders served on Defendant in that action up to the present

date. Id.

                                 GROUNDS FOR REMOVAL

       Pursuant to 28 U.S.C. § 1441(a), a defendant may remove an action filed in the state court

to the United States District Court if the district court has diversity jurisdiction over the action.

This action is one over which the district court has diversity jurisdiction under 28 U.S.C. §

1332(a)(1). The grounds for removal of this action are:

       1.      Plaintiff’s principle claims for relief against Defendants exceed $75,000. Plaintiff

seeks damages of $875,000.00. Complaint ¶8-10.

       2.      Plaintiff and Defendants are residents of different states. Plaintiff resides in

Oregon. See Complaint ¶2. Defendant Franklin United, Inc. is headquartered and has its principal

place of business in Twin Falls, Idaho. Lancaster Decl., ¶3; see also Defendant’s Corporate

Disclosure Statement (being filed concurrently). Defendant Matthew Scott Jacobs is a resident of

and lives in Nampa, Idaho. Lancaster Decl., ¶4; see also Exhibit C Proofs of Service. Therefore,

the United States District Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

       3.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as less than 30

days have elapsed since copies of the Summons and Complaint were served on Defendants. A
 Page 2 DEFENDANTS’ NOTICE OF REMOVAL
             Case 3:19-cv-00200-JR      Document 1      Filed 02/08/19    Page 3 of 5




copy of the Affidavit of Service provided by Plaintiff is attached hereto as Exhibit C. Lancaster

Decl., ¶2.

       4.       No further proceedings have occurred in the Circuit Court of the State of Oregon

for the County of Multnomah as of the date of this removal other than outlined herein.

       5.       Counsel for Defendants will file a copy of this Notice of Removal with the Clerk

of the Circuit Court of the State of Oregon for the County of Multnomah and will give notice of

the same to Plaintiff as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants pray that this action be removed from the Circuit Court for the

State of Oregon for the County of Multnomah and placed on the docket of the United States District

Court for the District of Oregon in the Portland Division.

       Dated this 8th day of February, 2019.


                                         CHOCK BARHOUM LLP



                                         John R. Barhoum, OSB No. 045150
                                         Email: john.barhoum@chockbarhoum.com
                                         Jessica M. Lancaster, OSB No. 134151
                                         Email: jessica.lancaster@chockbarhoum.com
                                            Attorneys for Defendants Matthew Scott Jacobs and
                                            Franklin United, Inc.




 Page 3      DEFENDANTS’ NOTICE OF REMOVAL
            Case 3:19-cv-00200-JR         Document 1   Filed 02/08/19     Page 4 of 5




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Jessica M. Lancaster, OSB No. 134151
Email: jessica.lancaster@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison Street, Suite 415
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendants Matthew Scott Jacobs and
       Franklin United, Inc.




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


MARIT HAMMICK,                                                          Case No. 3:19-cv-00200
                             Plaintiff,

       v.                                          CERTIFICATE OF SERVICE

MATTHEW SCOTT JACOBS and
FRANKLIN UNITED, INC., an Idaho
corporation,

                             Defendant.
       I hereby certify that a true copy of the foregoing DEFENDANTS’ NOTICE OF

REMOVAL was served on:
 Willard E. Merkel                                      By hand delivery
 Merkel & Associates                                    By first-class mail*
 One SW Columbia, Suite 520                             By electronic service through ECF
 Portland, OR 97258                                      system as identified on the Notice
        Attorneys for Plaintiff                          of Electronic Filing (NEF)
                                                        By facsimile transmission
                                                         Fax #: (503) 222-4461
                                                        By e-mail:
                                                         wmerkel@merkelassoc.com
 Page 1     CERTIFICATE OF SERVICE
         Case 3:19-cv-00200-JR      Document 1      Filed 02/08/19     Page 5 of 5




     *With first-class postage prepaid and deposited in Portland, Oregon.

     DATED this 8th day of February, 2019.


                                    CHOCK BARHOUM LLP



                                    John R. Barhoum, OSB No. 045150
                                    Email: john.barhoum@chockbarhoum.com
                                    Jessica M. Lancaster, OSB No. 134151
                                    Email: jessica.lancaster@chockbarhoum.com
                                       Attorneys for Defendants Matthew Scott Jacobs and
                                       Franklin United, Inc.




Page 2   CERTIFICATE OF SERVICE
